NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         DEC 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PATRICIA ORTIZ SALINAS,                          No.    14-74036

                Petitioner,                      Agency No. A092-397-663

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                      On Petition for Review of an Order of an
                          Immigration Judge’s Decision

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Patricia Ortiz Salinas, a native and citizen of Mexico, petitions for review of

the immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that she

did not have a reasonable fear of persecution or torture and thus is not entitled to

relief from her reinstated removal order. We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the IJ’s factual findings. Andrade-

Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016). We deny the petition for

review.

      Substantial evidence supports the IJ’s determination that Ortiz Salinas failed

to demonstrate a reasonable possibility of future persecution in Mexico on account

of a protected ground. See Nagoulko v. INS, 333 F.3d 1012, 1016, 1018 (9th Cir.

2003) (possibility of future persecution “too speculative”).

      Substantial evidence also supports the IJ’s determination that Ortiz Salinas

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government of Mexico. See Zheng v. Holder, 644 F.3d 829,

835-36 (9th Cir. 2011) (fear of torture speculative).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-74036